Citation Nr: 0740279	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-21 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel






INTRODUCTION

The veteran retired from active military service in February 
1978, after serving more than 30 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The issue of service connection for a right shoulder disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's current vertigo is not related to service.


CONCLUSION OF LAW

Vertigo was not incurred in service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
April 2005, subsequent to the initial AOJ decision on the 
veteran's claim.  This notice appropriately advised the 
veteran of all the Pelegrini II notice elements as listed 
above.  The veteran's claim was then readjudicated in the May 
2005 Statement of the Case.  

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of this notice fully complies with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Moreover his claim 
was subsequently readjudicated after providing the veteran 
with an opportunity to respond to the notice.  Furthermore, 
the veteran was told it was his responsibility to support the 
claim with appropriate evidence, and he was provided with the 
text of the relevant regulations relating to VA's duty to 
notice and assist.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices; and he has done so throughout the 
claim process.  In a June 2007 statement, the veteran 
indicated that he has no additional evidence to provide to VA 
in support of his claim.  Thus, the Board considers the 
notice requirements met, and the actions taken by VA to have 
cured the error in the timing of the notice.  Further, the 
Board finds that the purpose behind the notice requirements 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

The Board also notes that the veteran was provided notice in 
March 2006 that a disability rating or an effective date for 
the award of benefits will be assigned if service connection 
is awarded, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, given the denial of the veteran's 
vertigo claim, any questions as to a disability rating or an 
effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice earlier on these elements of his claim.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the record for April 1989 through 
January 2007.  Private treatment records or statements have 
been either submitted by the veteran or obtained by the RO 
for the period of November 1999 through November 2003.  The 
Board also notes that the claims file contains the report of 
a May 1978 VA General Medical examination conducted shortly 
after the veteran's discharge from service that the Board 
finds to be relevant to the issue on appeal.  The veteran was 
notified in the rating decisions, Statement of the Case and 
Supplemental Statement of the Case of what evidence the RO 
had obtained and considered in rendering its decisions.  He 
has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).

The veteran was not provided VA examination in connection 
with his claim for service connection for vertigo.  However, 
examination is not needed because there is no competent 
medical evidence that the claimed condition may be associated 
with his military service.  His service medical records show 
no pertinent complaints or diagnoses and, although the 
veteran has alleged a continuity of symptomatology after his 
separation of service, the medical records of post-service 
treatment provided are too remote to be sufficient to 
indicate a relationship between the veteran's current vertigo 
and his military service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Furthermore, as the October 2003 letter from the 
veteran's primary doctor has little to no probative value (as 
discussed in more detail below), any statement in that letter 
suggesting that a relationship exists between the veteran's 
current vertigo and his military service is not competent 
medical evidence sufficient to establish the necessity for a 
VA examination.  Since there is no competent medical evidence 
indicating that a possible nexus, or relationship, exists 
between the claimed condition and the veteran's military 
service, VA examination is not needed.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2007). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007).

Private treatment records show the veteran was diagnosed in 
August 2002 to have benign paroxysmal positional vertigo by 
electronystagmogram (ENG).  However, although the veteran has 
a current disability, the Board finds that the preponderance 
of the evidence is against his claim for service connection 
because the evidence fails to show that his current vertigo 
is related to his service.

The veteran states that, during service, he had three 
episodes of vertigo.  The first episode was in September 1958 
when the veteran felt dizziness and loss of equilibrium after 
a rapid decent in an airplane.  He says he reported this 
incident to the Flight Surgeon who told him he had 
experienced vertigo.  The second episode was in the summer of 
1966, again after having flown.  He says that he notified the 
Flight Surgeon and was told to avoid any sudden movements of 
his head.  The final episode was in April or May 1976.  This 
episode, however, did not involve being in an aircraft.  He 
says he reported it to the Flight Surgeon, who advised him to 
avoid any sudden movements, especially from a reclining to an 
upright position.

Despite the veteran's report of these episodes in service, 
however, the service medical records fail to show any 
treatment for these episodes of "vertigo" or that any 
diagnosis of vertigo was made during service.  The service 
medical records do contain reports of annual physical 
examinations as well as Reports of Medical History completed 
by the veteran.  The only notation of the veteran complaining 
of dizziness and balance problems is on an Officer Physical 
Examination Questionnaire dated in May 1976.  It was noted 
that the veteran had benign labrynthitis over a three month 
period in the Fall of 1975 that was resolved at the time of 
the exam.  A Report of Medical Examination on the same date 
does not show any findings of vertigo.  It is observed, 
however, that the clinical notes show the veteran was treated 
from October 1975 to February 1976 for a right ear infection 
and possible tympanic membrane perforation.  None of these 
clinical notes show that the veteran complained of any 
dizziness or balance problems during that period of time.  It 
is also noted that the last in-service episode of vertigo 
reported by the veteran was around the same time as this 
annual examination and yet the examination reported the 
veteran's problems as occurring in the Fall of 1975 and 
having resolved by the time of the examination.

There are no other treatment notes or reports showing any 
complaints of or treatment for dizziness or balance problems 
during service.  The veteran underwent a retirement physical 
in February 1978.  The report of that physical does not 
showing any finding of vertigo.  

In addition, the veteran underwent a VA general medical 
examination in May 1978, only three months after his 
retirement from service, and he failed to report any history 
of or current complaints of vertigo, dizziness or balance 
problems at that time.  Thus the Board finds that the 
evidence fails to establish that the veteran was treated for 
symptoms of vertigo or had a diagnosis of vertigo in service.

Furthermore, the veteran has also stated that his first post-
service episode of vertigo did not occur until July 2002, 
more than 24 years after the last in-service episode.  At 
this time, he sought treatment for this condition and was 
diagnosed to have benign paroxysmal positional vertigo and 
placed on medication.  Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.  Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  Thus the 
fact that the veteran did not have any episodes of vertigo or 
treatment therefore for 24 years after service is negative 
evidence against finding that his current vertigo is service-
related.  

Additionally, the notations in the service medical records 
(mentioned above) and the veteran's silence about a history 
of vertigo at his retirement examination and at the May 1978 
VA examination are more probative than the veteran's current 
statements because those records are contemporaneous 
recordings of the veteran's then state of health.  The 
veteran's recent statements have less probative value as they 
are made many years after service and in the context of 
seeking monetary benefits, thereby creating at least the 
appearance of bias on the veteran's part and affecting the 
probative value of his statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Personal interest may 
affect the credibility of a veteran's testimony.).  

The Board notes that the veteran submitted a letter dated in 
October 2003 from his primary care physician in which she 
states that the veteran has had recurrent vertigo since 1958 
and is treated with medication for this condition.  This 
doctor's statement though, also indicates that she has only 
treated the veteran for five years.  Thus, her personal 
knowledge of the veteran having recurrent vertigo since 1958 
is questionable since she has not treated him since that 
time.  Nor does she indicate in her letter that she has 
reviewed any clinical records to support her statement.  
Instead, it merely appears that she is relying on the 
veteran's self-given history.  The Board is not bound to 
accept an opinion based on history provided by the veteran 
and on unsupported clinical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  Thus the Board does not afford 
much weight, if any, to this doctor's October 2003 letter.  

Instead, the Board notes that an August 13, 2002, private 
treatment note from a specialist to whom the veteran was 
referred by his primary care doctor indicates that the 
veteran's symptoms are most likely related to aging and 
vascular disease.  Thus the current medical evidence shows 
that the etiology of the veteran's current vertigo is not 
from any injury or disease incurred in service, but rather is 
due to either aging or vascular disease.  

For the forgoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for vertigo.  The preponderance of the 
evidence being against the veteran's claim, the benefit of 
the doubt doctrine is not applicable.  Consequently, the 
veteran's claim must be denied.


ORDER

Entitlement to service connection for vertigo is denied.


REMAND

The Board finds that remand of the veteran's claim for 
service connection for a right shoulder disorder is necessary 
in order to provide additional development of this claim.  
Specifically the Board finds that a VA examination is needed 
to obtain a nexus opinion.

The veteran states that he injured his right shoulder in the 
late spring of 1952 when, while acting as a volunteer life 
guard (in lieu of doing guard duty), he was in the process of 
rescuing a sailor who had been caught in a run out and was 
unable to get back to shore.  He says that personnel on the 
beach were pulling him and this sailor in to the beach by a 
rope attached to a life ring through which he had his arm.  
They were pulling the rope too fast and his shoulder popped.  
He also says he was treated at the dispensary.

The Board notes that the service medical records do not show 
any treatment for a right shoulder injury.  The only 
complaint of right shoulder pain seen is on an undated 
Officer Physical Examination Questionnaire.  However, the 
timeframe of this Questionnaire, given the veteran's birth 
date and his age of 47, appears to be from June 1977 to June 
1978.  A notation in the remarks section simply states 
"right shoulder and hand aches."  It is also noted that the 
veteran had carpal tunnel syndrome in the right hand.  
Clinical records also show that the veteran was being treated 
for carpal tunnel syndrome of the right hand at that time.

Although the veteran's separation examination report does not 
show any findings of any abnormality related to his right 
shoulder, the veteran underwent a VA general medical 
examination in May 1978, only three months after his 
separation from service, that was conducted in relation to 
the veteran's  initial claim for service connection for 
multiple conditions.  Even though the veteran was not 
claiming service connection for a right shoulder disorder, 
because this was a general medical examination, his 
extremities were examined.  His report indicates that the 
veteran complained of pain on range of motion of the right 
shoulder.  The examiner's diagnoses included "Pain right 
shoulder ... cause undetermined."  

The first treatment record for the veteran's right shoulder 
disorder is from February 2002, although this treatment note 
indicates that the veteran had received a steroid injection 
approximately three weeks before.  A March 2002 x-ray report 
indicates the veteran had arthritis of the acromioclavicular 
joint.  A September 2002 magnetic resonance imaging (MRI) 
study showed the veteran had a tear of the rotator cuff.  The 
treatment records show the veteran underwent arthroscopic 
debridement and subacromial decompression of the right 
shoulder on September 30, 2002.

Because the veteran has a current disability and there is a 
notation of right shoulder ache in service and a finding of 
right shoulder pain within one year after service, the Board 
finds that a VA examination is necessary in order to obtain 
an opinion as to whether the veteran's current right shoulder 
disorder is at least as likely as not related to any injury 
or disease incurred in service.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for 
a VA joint examination.  The claims 
file must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner should note 
in his/her report that he/she has 
reviewed the claims file.

After reviewing the file and conducting 
any necessary diagnostic testing to 
determine the nature of the veteran's 
current right shoulder disorder, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent 
probability) that the veteran's current 
right shoulder disorder is related to 
any disease or injury incurred during 
service.  In rendering an opinion, the 
examiner is specifically requested to 
address the in-service notation of 
aching of the right shoulder and the 
May 1978 VA examination finding of 
painful motion of the right shoulder.

2.  Then, after ensuring that any 
actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished and the VA examination 
report is complete, the veteran's claim 
should be readjudicated.  If such action 
does not resolve the claim, a 
Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, this claim should be 
returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


